DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 11/12/2021.

Claims 1 and 13 have been amended. 
Claims 10-12, 14 and 15 have been canceled. 
Claims 1-9, 13 and 16-20 are pending.
Amended abstract was filed for entry.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin J. Cassell on 12/07/2021.

The application has been amended as follows: 

Paragraph [47], line 2, from the specification “aperture 126” has been changed to - - aperture 130 - -.

Paragraph [47], line 5, from the specification “interface 124” has been changed to - - interface 102 - -.

Paragraph [48], line 1, from the specification “aperture 126” has been changed to - - aperture 130 - -.

Paragraph [48], line 6, from the specification “aperture 126” has been changed to - - aperture 130 - -.

drawings have been approved by the examiner and agreed upon by applicant:
In Figure 4, reference number “126” will be changed to reference number - - 123 - -.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE

Claims 1-9, 13 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the at least one strap comprises opposing first and second strap segments comprising hook-and-loop material adapted to securely grasp a textile-based strap.  
Regarding claim 19 see Office action mailed on 08/12/2021, for the examiner’s statement of reason for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the abstract and claims submitted in the reply filed on 11/12/2021, the objections to the specification indicated in the prior Office action have been withdrawn.  The claim rejections under 35 USC § 102 indicated in the prior Office action have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/           Primary Examiner, Art Unit 3677